DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesirow US20200128370.
Regarding Claim 7, Mesirow discloses a method of using an alert device, the method comprising: attaching  (attachment point 2060 of fig. 8 and ¶174) releasably an alert device to a human body; receiving a sensor (pressure sensor of fig. 8 and ¶175-176) activation signal on the alert device; generating an alert from the alert device using 
Mesirow fails to explicitly disclose providing notification of the alert and the location of the alert device.
However contemplates in fig. 11 and ¶184 a computer 1100 for having an interface for displaying for geolocation system. 
Therefore, it would have been obvious for one ordinary skill in art at effective filling date to adapt system of Mesirow for providing notification of the alert and the location of the alert device without undue experimentation to arrive at the claimed invention for the location of the alarm device.
Regarding Claim 9, Mesirow’s disclosures in fig.11 and ¶184 renders obvious further comprising displaying the location of the alert device.
Regarding Claim 11, Mesirow’s disclosures in fig. 8 and ¶s175-176 in view of ¶165 renders obvious wherein the alert is a wireless signal.
Regarding Claim 12, Mesirow’s disclosures in fig.11 and ¶184 in view fig. 7 and ¶179 renders obvious further comprising locating a plurality of receivers into unique locations, wherein the plurality of receivers are uniquely identifiable based on their respective unique locations.
Regarding Claim 13, Mesirow’s disclosures in fig. 8 and ¶174 renders obvious wherein the alert device is releasably attached to a wrist of the human body.
Claim 14, Mesirow’s disclosures in fig.11 and ¶184 in view fig. 7 and ¶179 renders obvious wherein each of the plurality of receivers is assigned to a distinct room location with a lodging building.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesirow as applied to claim 7 above, and further in view of Silverman US20200138223.
Regarding Claim 8, Mesirow fails to disclose further comprising activating an emergency light coupled with the receiver.
However, Silverman discloses in figs. 3, 17 and ¶s81-84 activating an emergency light coupled with the receiver (SAID).
Therefore, it would have been obvious for ordinary skill in the art at the effective filling date of the invention to include sited features of Silverman into Mesirow to enhance public safety. 
Regarding Claim 10, Mesirow fails to disclose wherein the notification of the alert and the location of the alert device is transmitted to at least one of police, first responders, security, and lodging building management.
However, Silverman discloses in fig. 20b and ¶167 wherein the notification of the alert and the location of the alert device is transmitted to at least one of police, first responders, security, and lodging building management.
Therefore, it would have been obvious for ordinary skill in the art at the effective filling date of the invention to include sited features of Silverman into Mesirow to enhance public safety. 
Conclusion


Fredrickson US20190057189 (figs. 1-3 and ¶s30-34). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685